              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN


COMMON CAUSE, COMMON CAUSE
WISCONSIN, BENJAMIN R.
QUINTERO,

            Plaintiffs,

      v.                                  Case No. 19-CV-323

MARK L. THOMSEN, et al.,

            Defendants.


           DEFENDANTS’ NOTICE OF MOTION AND MOTION
                   FOR SUMMARY JUDGMENT


      PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 56, the

Defendants, by their undersigned counsel, hereby move the Court for summary

judgment on all claims in the above-captioned action. The grounds for this

motion are set forth in the accompanying brief.

      WHEREFORE, Defendants respectfully request that the Court grant

their summary judgment motion, dismiss all of Plaintiffs’ pending claims with

prejudice, and grant judgment to Defendants.
     Dated this 18th day of September 2020.

                                  Respectfully submitted,

                                  ERIC J. WILSON
                                  Deputy Attorney General of Wisconsin

                                  Electronically signed by:

                                  s/S. Michael Murphy
                                  S. MICHAEL MURPHY
                                  Assistant Attorney General
                                  State Bar #1078149

                                  GABE JOHNSON-KARP
                                  Assistant Attorney General
                                  State Bar #1084731

                                  JODY J. SCHMELZER
                                  Assistant Attorney General
                                  State Bar #1027796

                                  Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-5457 (Murphy)
(608) 267-8904 (Johnson-Karp)
(608) 266-3094 (Schmelzer)
(608) 294-2907 (Fax)
murphysm@doj.state.wi.us
johnsonkarpg@doj.state.wi.us
schmelzerjj@doj.state.wi.us




                                    2
